Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings were received on October 26, 2018.  These drawings are acceptable.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, and 19 recite an abstract idea as discussed in the prior office action.
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “responsive to identifying the at least one anomaly, causing one or more additional computing devices to be activated to alleviate a processing load on the one or more computing devices” (see amended claims 1, 10, 19). Accordingly, claims 1, 10, and 19 and the dependent claims are patent eligible under 35 USC 101.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system comprising each second time-series data sequence comprises a respective second temporal resolution that is less than the first temporal resolution, and wherein each second time-series data sequence indicates the performance metric over a respective second period of time less than the first period of time, autocorrelating the de-trended second time-series data sequence to obtain a plurality of autocorrelation coefficients, wherein each autocorrelation coefficient corresponds to a different respective autocorrelation time lag, for each set of de-trended second time-series data sequences having a common second temporal resolution, determining at least one extremum associated with the autocorrelation coefficients of the second time-series data sequences of the set (claims 1, 10, 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 27, 2021